DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 04/07/2021.  These drawings are acceptable.

Claim Interpretation
In claim 1, a “silicate-based glass” is interpreted under the definition provided in the remarks filed 04/07/2020 (Pg. 8 of 17) as meaning a glass containing silica and another oxide. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Asada et al. (US 6060165, hereinafter referred to as "Asada") as evidenced by Zhang et al. (NPL "A thermodynamic assessment..." hereinafter referred to as "Zhang").
Regarding claims 1-3, 12, and 15, Asada teaches a method for providing a metal powder having a vitreous thin layer on the surface (Abstract), including steps of: 
bringing a solution comprising a heat-decomposable metal compound to fine droplets, wherein at least one precursor of an oxide that is heat-decomposable to produce a vitreous material, which together with the metal does not form a solid solution, is added to the solution (Col. 3 lines 16-30), 
feeding the droplets through a carrier gas having a weakly reducing property in a ceramic tube and heat-decomposing the droplets to prepare the metal powder with an oxide coating (Col. 6 lines 53-60). 
Asada teaches that the metal powder prepared may be made of iron (Col. 5 lines 1-4), such that it is implicit that the starting metal compound in the solution for preparing the metal powder (Col. 6 lines 46-47) would be an iron compound when preparing an iron powder. 

Furthermore, Asada teaches an example wherein the vitreous layer contains 50 wt.% SiO2 and 50 wt.% BaO in terms of oxide (Table 1, Ex. 5 and Col. 7 lines 66-67), rendering obvious the glassy substance as claimed. 
When converted, the 50-50 wt.% BaO-SiO2 vitreous thin surface layer of Asada provides 0.282 mole fraction of BaO, which in view of the BaO-SiO2 phase diagram disclosed in Zhang (Pg. 26, Fig. 8), provides a liquid phase temperature of the glass coating ~1703 K, 1430ºC. When preparing an iron metal powder with the BaO-SiO2 vitreous thin surface layer as suggested by the disclosure of Asada, a melting temperature of the iron metal of 1538ºC (instant specification Table 2) in combination with the liquid phase temperature of the vitreous layer would meet the instant formulas (1) and (2) (1538ºC -1430ºC = 108ºC) as well as a melting temperature and liquid phase temperature of at least 1100ºC. 
Regarding claim 6, Asada teaches a metal concentration of 50 g/L from dissolving the metal compound into a starting solution, and further teaches an amount of oxide precursor added to be 0.01-50% with respect to the metal powder (Col. 6 liens 20-29 and 47-50), such that the glass component content is lower than the metal component content, implying a total content range of the metal compound and oxide precursor components in the starting solution of between 50-100 g/L. 
claim 10, as Asada teaches substantially similar steps to the instant method, the powder resulting in the method of Asada would be expected to render obvious an Fe content in the vitreous layer as claimed. See MPEP 2112.01(I). 
Regarding claim 13, the carrier gas in Asada being regulated to have a weakly reducing property (Col. 6 lines 54-56) is seen to render obvious a carrier gas having less than 50% reducing gas content. Encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). 
Regarding claim 14, Asada discloses that it is known to use hydrogen gas in reducing atmospheres (Col. 1 lines 39-45), such that it would have been obvious to one of ordinary skill in the art to select hydrogen for the reducing gas content in the carrier gas (Col. 6 lines 54-56). 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Asada et al. (US 6060165, hereinafter referred to as "Asada") as evidenced by Zhang et al. (NPL "A thermodynamic assessment..." hereinafter referred to as "Zhang") as applied to claim 1 above, and further in view of Hyun et al. (KR20140100347A, hereinafter referred to as "Hyun"). The English language translation of Hyun provided with IDS 08/12/2020 is being relied upon. 
Regarding claims 4-5, Asada teaches including an alcohol in the metal compound and precursor solution (Col. 8 lines 1-3); however, Asada is silent with regards to a reducing agent concentration and type of reducing agent as claimed. 
Hyun teaches a spray pyrolysis method for producing CoFe-SiO2 core-shell structure composite powder [0095-0096] and further teaches including, when converted, 25.3 mass% ethanol, in the spray solution [0071]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified the metal compound and oxide precursor solution of . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Asada et al. (US 6060165, hereinafter referred to as "Asada") as evidenced by Zhang et al. (NPL "A thermodynamic assessment..." hereinafter referred to as "Zhang") as applied to claim 1 above, and further evidenced by Cortez et al. (NPL "Fe-Ni Alloy Synthesis..." hereinafter referred to as "Cortez").
	Regarding claim 8, Asada teaches that the metal powder may be made of iron, nickel, and alloys thereof (Col. 5 lines 1-5). As shown in the Fe-Ni phase diagram provided in the disclosure of Cortez (Pg. 2034, Fig. 3), the melting point range across all Fe-Ni alloys is 1716-1811 K, or 1442.85~1537.85 ºC, such that all Fe-Ni melting points when taken in combination with the BaO-SiO2 liquid phase temperature of Asada would fall within the range of the instant formula (1) (12.85~107.85ºC). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Asada et al. (US 6060165, hereinafter referred to as "Asada") as evidenced by Zhang et al. (NPL "A thermodynamic assessment..." hereinafter referred to as "Zhang") and Cortez et al. (NPL "Fe-Ni Alloy Synthesis..." hereinafter referred to as "Cortez") as applied to claim 8 above, and further in view of Chandler et al. (US 2005/0262966, hereinafter referred to as "Chandler").
claim 9, Asada teaches the metal powder made be formed of Fe-Ni alloys (Col. 5 lines 1-5); however, Asada is silent with regards to a specific ratio of nickel to iron. 
Chandler teaches a spray pyrolysis method [0177] for forming nickel alloy particles with an alloying element of iron at a content of 0.1-40 wt% [0232-0233], implying Ni:Fe = 60:40 to 99.9:0.1. Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected an Ni:Fe ratio in the method of Asada to be one suggested by the range of Chandler for the expressed purpose of enabling synthesis of Fe-Ni alloys as metal powder materials. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-10, and 12-15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-10, and 12 of copending Application No. 16/461,749 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of ‘749 teaches a method of producing a metal powder with near identical limitations to the instant claims 1, 4, and 6, the only difference being that ‘749 does not specify a step of preparing the glass precursor in according with the instant formula (1). However, as the 2, the same as in the instant claim 1, the glass precursor prepared in the method of ‘749 would be expected to render obvious a temperature difference between the metal melting temperature and mixed oxide liquid phase temperature of the instant formula (1). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I). 
The temperature ranges in claims 2-3 and 15 are further rendered obvious by the identical starting materials and end products required in claim 1 of ‘749. 
Claims 2-4, 8-10, and 12 of ‘749 teach the limitations of claims 5, 8-10, and 12-14
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 04/07/2021 with regards to the disclosure of Asada (US 6060165) have been fully considered but they are not persuasive. 
Applicant argues (Pg. 14 of 17) that although Asada states that the disclosed method can be applied to Fe, it does not provide any examples of the actual use of metals including Fe. The Examiner does not concur. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art. See MPEP 2123. As Asada teaches that iron powder may be formed using the disclosed method (Col. 5 lines 1-5), one of ordinary skill in the 
Applicant argues that there is no suggestion of formula (1) in Asada and neither is there any disclosure of the fact that a uniform film is formed on the metal powder containing Fe by satisfying the conditions of formula (1) as a condition for producing Fe-containing metal powder. The Examiner does not concur. As Asada suggests the same metal and glassy substance materials as recited in the instant claim 1, the method of Asada is seen to render obvious the instant formula (1), as the formula is merely based on melting and liquid phase temperatures of the metal and mixed oxide.  Furthermore, nothing in the claim language is directed to a uniformity of the film, such that no film uniformity property is required by the claim. However, a metal powder produced in the method of Asada, having substantially similar steps to the instant method, would be expected to render obvious a property associated with performing the method in accordance with the instant formula (1), absent any objective evidence to the contrary. 

Applicant's arguments filed 04/07/2021 with regards to the nonstatutory double patenting rejection over co-pending application No. 16/461,749 have been fully considered but they are not persuasive. 
Applicant argues that as claim 1 of ‘749 does not contain the limitation in the amended claim 1 of the glass precursor being prepared in accordance with the instant formula (1) that the instant claim 1 and claim 1 of ‘749 are not identical. The Examiner does not concur. Although the claims at issue are not identical, they are not patentably distinct from each other as claim 1 of ‘749 provides identical starting materials to the instant claim 1 of a metal compound comprising iron compound and a glass precursor producing a glassy substance that does not form a solid 
Applicant argues that as claim 1 of ‘749 contains a limitation which is not included in the instant claim 1, the instant claim 1 and claim 1 of ‘749 are not identical. The Examiner does not concur. Although the claims at issue are not identical, they are not patentably distinct from each other as claim 1 of ‘749 meets or renders obvious each and every limitation of the instant claim 1, such that claim 1 of ‘749 is still seen to fall within the scope of the instant claim 1, which is not closed to additional steps or limitations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736